PETERSON, Justice.
Defendant was found guilty by a district court jury of a charge of criminal sexual conduct in the first degree, Minn.Stat. § 609.342(a) (1978) (sexual penetration of complainant under 13 years old by actor who is more than 36 months older), and was sentenced by the trial court to a maximum prison term of 20 years. On this appeal from judgment of conviction defendant contends (1) that post-arrest statements he made to Ohio officers were the suppressible product of a Fourth Amendment violation and therefore were improperly admitted at trial, and that even if his Fourth Amendment rights were not violated, one of the statements should have been suppressed on the grounds of lack of relevance and potential for unfair prejudice, and (2) that certain alleged errors by the prosecutor and the trial court denied him a fair trial. We affirm.
Defendant’s Fourth Amendment issue is answered by our recent opinion in State v. Vohnoutka, 292 N.W.2d 756 (Minn. 1980). Here, as there, the officer properly approached an already stopped vehicle, shined a flashlight through the window, and *127observed facts which justified the investigative actions which followed.
Defendant’s contention that our Rules of Evidence mandate the suppression of one of the written statements is merit-less.
Defendant’s other contentions must be deemed forfeited, because defendant failed to object to any of the alleged errors. There was no plain error.
Affirmed.